—In an action to foreclose a mortgage, the defendant Morton Wolkoff appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Amann, J.), entered March 3, 1993, as held him in contempt of court.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant has purged himself of contempt. Accordingly, this appeal is now academic (see, Matter of Calvi v Knutson, 195 AD2d 828; Matter of Madison County Support Collection Unit [Bordell] v Drennan, 156 AD2d 883). Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.